

116 S411 RS: Counterterrorism Advisory Board Act of 2019
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 158116th CONGRESS1st SessionS. 411[Report No. 116–59]IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Ms. Hassan (for herself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 22, 2019Reported by Mr. Johnson, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish a Counterterrorism Advisory Board, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Counterterrorism Advisory Board Act of 2019.
		2.Department of homeland security counterterrorism advisory board
 (a)In GeneralSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by inserting after section 210E the following:
				
					210F.Departmental coordination on counterterrorism
 (a)AuthorizationThere is authorized in the Department a Counterterrorism Advisory Board (in this section referred to as the Board) which shall—
 (1)be composed of senior representatives of departmental operational components and headquarters elements; and
 (2)coordinate departmental intelligence activities and policy and information related to the mission and functions of the Department that counter terrorist threats.
 (b)CharterThere shall be a charter to govern the structure and mission of the Board, which shall— (1)direct the Board to focus on the current threat environment and the importance of aligning departmental activities to counter threats under the guidance of the Secretary; and
 (2)be reviewed and updated as appropriate. (c)Members (1)In generalThe Board shall be composed of senior representatives of departmental operational components and headquarters elements.
 (2)ChairThe Under Secretary for Intelligence and Analysis shall serve as the Chair of the Board. (3)MembersThe Secretary shall appoint additional members of the Board from among the following:
 (A)The Transportation Security Administration. (B)U.S. Customs and Border Protection.
 (C)U.S. Immigration and Customs Enforcement. (D)The Federal Emergency Management Agency.
 (E)The Coast Guard. (F)U.S. Citizenship and Immigration Services.
 (G)The United States Secret Service. (H)The Cybersecurity and Infrastructure Security Agency.
 (I)The Office of Operations Coordination. (J)The Office of the General Counsel.
 (K)The Office of Intelligence and Analysis. (L)The Office of Strategy, Policy, and Plans.
 (M)The Science and Technology Directorate. (N)The Office for State and Local Law Enforcement.
 (O)The Privacy Office. (P)The Office for Civil Rights and Civil Liberties.
 (Q)Other departmental offices and programs as determined appropriate by the Secretary. (d)MeetingsThe Board shall—
 (1)meet on a regular basis to discuss intelligence and coordinate ongoing threat mitigation efforts and departmental activities, including coordination with other Federal, State, local, tribal, territorial, and private sector partners; and
 (2)make recommendations to the Secretary. (e)Terrorism alertsThe Board shall advise the Secretary on the issuance of terrorism alerts under section 203.
 (f)Prohibition on additional fundsNo additional funds are authorized to carry out this section. (g)SunsetThe authority under this section shall terminate on the date that is 2 years after the date of enactment of the Counterterrorism Advisory Board Act of 2019..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 210E the following:
				Sec. 210F. Departmental coordination on counterterrorism..
 (c)ReportNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Chair of the Counterterrorism Advisory Board established under section 210F of the Homeland Security Act of 2002, as added by subsection (a), shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the status and activities of the Counterterrorism Advisory Board.
 (d)NoticeThe Secretary of Homeland Security shall provide written notification to and brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on any changes to or introductions of new mechanisms to coordinate threats across the Department of Homeland Security.
	
 1.Short titleThis Act may be cited as the Counter Threats Advisory Board Act of 2019.
		2.Department of homeland security counter  threats advisory board
 (a)In GeneralSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by inserting after section 210E the following:
				
					210F.Departmental coordination on counter threats
 (a)EstablishmentThere is authorized in the Department, for a period of 2 years beginning after the date of enactment of this section, a Counter Threats Advisory Board (in this section referred to as the Board) which shall—
 (1)be composed of senior representatives of departmental operational components and headquarters elements; and
 (2)coordinate departmental intelligence activities and policy and information related to the mission and functions of the Department that counter threats.
 (b)CharterThere shall be a charter to govern the structure and mission of the Board, which shall— (1)direct the Board to focus on the current threat environment and the importance of aligning departmental activities to counter threats under the guidance of the Secretary; and
 (2)be reviewed and updated as appropriate. (c)Members (1)In generalThe Board shall be composed of senior representatives of departmental operational components and headquarters elements.
 (2)ChairThe Under Secretary for Intelligence and Analysis shall serve as the Chair of the Board. (3)MembersThe Secretary shall appoint additional members of the Board from among the following:
 (A)The Transportation Security Administration. (B)U.S. Customs and Border Protection.
 (C)U.S. Immigration and Customs Enforcement. (D)The Federal Emergency Management Agency.
 (E)The Coast Guard. (F)U.S. Citizenship and Immigration Services.
 (G)The United States Secret Service. (H)The Cybersecurity and Infrastructure Security Agency.
 (I)The Office of Operations Coordination. (J)The Office of the General Counsel.
 (K)The Office of Intelligence and Analysis. (L)The Office of Strategy, Policy, and Plans.
 (M)The Science and Technology Directorate. (N)The Office for State and Local Law Enforcement.
 (O)The Privacy Office. (P)The Office for Civil Rights and Civil Liberties.
 (Q)Other departmental offices and programs as determined appropriate by the Secretary. (d)MeetingsThe Board shall—
 (1)meet on a regular basis to discuss intelligence and coordinate ongoing threat mitigation efforts and departmental activities, including coordination with other Federal, State, local, tribal, territorial, and private sector partners; and
 (2)make recommendations to the Secretary. (e)Terrorism alertsThe Board shall advise the Secretary on the issuance of terrorism alerts under section 203.
 (f)Prohibition on additional fundsNo additional funds are authorized to carry out this section.. (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 210E the following:
				Sec. 210F. Departmental coordination on counter threats..
 (c)ReportNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Chair of the Counter Threats Advisory Board established under section 210F of the Homeland Security Act of 2002, as added by subsection (a), shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the status and activities of the Counter Threats Advisory Board.
 (d)NoticeThe Secretary of Homeland Security shall provide written notification to and brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on any changes to or introductions of new mechanisms to coordinate threats across the Department of Homeland Security.Amend the title so as to read: A bill to establish a Counter Threats Advisory Board, and for other purposes..July 22, 2019Reported with an amendment and an amendment to the title